                                          Case 4:19-cv-05819-HSG Document 16 Filed 04/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TONY MAURICE BELFIELD,                             Case No. 19-cv-05819-HSG
                                   8                     Petitioner,                        ORDER GRANTING SECOND
                                                                                            EXTENSION OF TIME TO ANSWER
                                   9              v.                                        ORDER TO SHOW CAUSE
                                  10     M. E. SPEARMAN,                                    Re: Dkt. No. 15
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, respondent’s second request for an extension of time to answer

                                  14   the Court’s order to show cause is GRANTED. Dkt. No. 15. By June 19, 2020, respondent shall

                                  15   file an answer to the Order to Show Cause. If petitioner wishes to respond to the answer, he shall

                                  16   do so by filing a traverse and serving it on respondent’s counsel within thirty (30) days of the date

                                  17   the answer is filed.

                                  18          This order terminates Dkt. No. 15.
                                  19          IT IS SO ORDERED.

                                  20   Dated: 4/29/2020

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
